Citation Nr: 0609341	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-12 215A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder.


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to July 
1987.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine.  

In a December 2001 rating decision, the RO in Baltimore, 
Maryland denied the veteran's claim of entitlement to service 
connection for a back disability.  In his April 2004 
substantive appeal of the May 2003 decision, the claimant 
also attempted to appeal the December 2001 decision.  In May 
2004, the RO adjudicating his claim informed the veteran that 
his appeal of the December 2001 decision was untimely.  
Subsequently, the veteran refrained from filing an appeal of 
this determination.  Accordingly, the issue on appeal is 
limited to that listed on the first page.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


REMAND

As to entitlement to service connection for a cardiovascular 
disorder a remand is required.  The record shows that the 
veteran was treated for chest pains while on active duty in 
August 1986.  At that time an examiner noted that the 
veteran's medical history was compatible with possible 
arteriosclerosis, coronary artery disease, and ischemia.  The 
Board also notes, however, that an August 1986 graded 
exercise tolerance test revealed normal findings, and a July 
1986 chest x-ray showed no cardiac enlargement.
 
Post service the veteran was diagnosed with coronary artery 
disease.  See, e.g., the November 2002 diagnosis by Mohammad 
H. Chaudhry, M.D.  In November 2002, Dr. Chaudhry also 
diagnosed an antecedent myocardial infarction, and 
hypertension.  These diagnoses have been endorsed by other 
care providers, including VA physicians.  The record, 
however, does not contain a VA medical opinion addressing the 
relationship, if any, between any current cardiovascular 
disorder and the veteran's active duty service.  Alas, a 
March 2003 VA examination, which was conducted for reasons 
unrelated to the issue presently on appeal, benefited from 
neither reviews of service medical records nor post-service 
records.  Accordingly, further development is in order.  
38 U.S.C.A. § 5103A(d) (West 2002).  

On remand, the veteran should be notified that the record is 
devoid of any medical evidence showing complaints, diagnoses, 
or treatment for either coronary artery disease or other 
cardiovascular problems for fifteen years after his 
separation from military service.  Accordingly, the Board 
invites the veteran to file with the RO any records that 
might contain this evidence, to particularly include medical 
evidence linking the appellant's current disorder to his 
military service, if they are available 38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. § 3.303 (2005); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred there.)

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
theoretically involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.

Accordingly, the case is REMANDED for the following action:

1. The RO should inform the veteran that 
the current record is devoid of medical 
evidence showing complaints, diagnoses, or 
treatment for a heart disorder for the 
first fifteen years after service.  The RO 
should both invite the claimant to 
identify the location of any relevant 
medical records during this time period 
and provide VA with the necessary 
authorizations to associate this 
information with the record.

2. The RO should also send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson.

3. After undertaking the above 
development, to the extent possible, the 
RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded a cardiology 
examination.  The claims folder is to be 
provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the physician must be 
accomplished and all clinical findings 
should be reported in detail.  Thereafter, 
the physician must provide answers to the 
following questions:
 
Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
the veteran has a cardiovascular 
disorder?
 
Is it at least as likely as not that 
any current cardiovascular disorder 
began or increased in severity 
during the veteran's term of active 
duty service?  
 
If either arteriosclerosis, 
cardiovascular-renal disease 
(including hypertension), 
endocarditis, or myocarditis is 
diagnosed the examiner must opine 
whether it is at least as likely as 
not that these diseases were 
compensably disabling within the 
first year following the appellant's 
separation from active duty in 
1987? 

4. The RO should review the VA examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If it is deficient in any manner, 
the RO must implement corrective 
procedures at once. 

5. The RO should then readjudicate the 
issue on appeal.  If the benefit sought on 
appeal is not granted the RO must issue a 
supplemental statement of the case (SSOC), 
which should address all evidence received 
in the claims files since the August 2003 
statement of the case, and provide the 
appellant an opportunity to respond.  The 
RO is advised that it is to make a 
determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.   

The veteran has the right to submit additional evidence and 
argument on the matter 


the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 
 
 
 
 

